Citation Nr: 0910028	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-26 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
February 1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue of service connection for mechanical low back pain 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for mechanical low back pain (low back disability) was denied 
by an August 1995 Board decision.

2.  The evidence received since the August 1995 Board 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the service connection claim for mechanical 
low back pain.


CONCLUSIONS OF LAW

1.  The Board's August 1995 decision that denied service 
connection for mechanical low back pain is final.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2008).

2.  Evidence received since the August 1995 Board decision is 
new and material; the claim of entitlement to service 
connection mechanical low back pain is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veterans low back 
claim and remands it for development.  Thus, no discussion of 
VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In August 1995, the Board denied the Veteran's application to 
reopen a claim of service connection for mechanical low back 
pain because there was no evidence of a nexus between a 
current low back condition and service.  That decision is 
final.  38 U.S.C.A. § 7103(a) (West 2002).  

At the time of the August 1995 decision, the evidence of 
record included the service treatment records; emergency care 
and treatment records from 1) October 1984 for upper back 
pain, 2) September 1985 after he fell in a hole while jogging 
and injured his ankle, and 3) June 1989 when he was involved 
in a motor vehicle accident and injured his left shoulder; x-
ray reports for the cervical spine dated in June 1989 and 
November 1990; treatment records from Knoxville Orthopedic 
Center dated from April 1991 to January 1992; and an October 
2004 letter from Luis C. Pannocchia.

The Veteran filed a claim to reopen in November 2004.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2008).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2008).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence received since the August 1995 Board decision 
includes a February 2005 letter from Charles H. DeBusk, and 
an October 2006 letter from Dr. Pannocchia.  The newly 
submitted February 2005 letter from Dr. DeBusk indicates that 
the Veteran's current degenerative changes of the lumbar 
spine began while he was on active duty in 1985 and that a 
1993 magnetic resonance image (MRI) indicated that the injury 
was related to his active duty.  Additionally, the newly 
submitted October 2006 letter from Dr. Pannocchia indicates 
that the Veteran's current low back disability had its onset 
during active duty, despite the fact that he had a subsequent 
injury in 1991 following separation from service.   

The Veteran's claim was previously denied because there was 
no evidence of a relationship between a currently diagnosed 
low back disability and service.  The evidence submitted 
since August 1995 suggests that the Veteran's mechanical low 
back pain may be related to service.  The Board notes that 
additional medical opinions that independently come to the 
same conclusion as an earlier one, i.e., the positive nexus 
opinions cited above, are corroborative, rather than merely 
cumulative, evidence.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992); see also Ekins v. West, 12 Vet. App. 209, 
218 (1999) (en banc).  The Board finds that the new evidence 
and is so significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2002).  
Thus, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection mechanical low back pain is 
reopened.

REMAND

While the Veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
mechanical low back pain, further evidentiary development is 
necessary before the merits of the claim may be addressed.

The Veteran contends that his mechanical low back pain was 
caused by his active duty service, specifically due to a 
September 1985 fall.  

The service treatment records reveal that in 1982, the 
Veteran complained of back pain for the past 3 weeks; he 
received treatment in September 1985 after he fell in hole 
while jogging and injured his right ankle; he was treated for 
shoulder pain after a motor vehicle accident in January 1989; 
he received treatment in March 1989 after he was involved in 
a motorcycle accident; and he complained of low back pain in 
January 1990.  There is also evidence of at least one 
significant low back injury in April 1991, when the Veteran 
fell off of a ladder and landed on his back.  

In an October 2004 letter, Dr. Pannocchia reported that the 
Veteran first injured his back in September 1985 when he fell 
in a hole in Germany during active duty, was seen on numerous 
occasions for low back pain during the remainder of this 
service, and has had chronic back pain since.  After 
discussing the Veteran's relevant medical history, including 
the 1989 motor vehicle accident, the 1991 fall off of a 
ladder, and his subsequent back surgeries, Dr. Pannocchia 
opined that the Veteran's symptoms began as a result of his 
first injury in service in 1985.  Additionally, as noted 
above, in a February 2005 letter, Dr. DeBusk reported that 
the Veteran's low back pain was first initiated by a 1985 in-
service fall, and that his pain, discomfort, and aggressive 
degeneration of the spine has progressed since.  Dr. DeBusk 
also reported that, in November 1993, based on a MRI, the 
Veteran's low back injury was determined to be service 
related.  Dr. DeBusk stated that, due to the persistence of 
the Veteran's pain and the fact that it had been related to 
service in 1993, he believed that the Veteran's lumbar spine 
disability was related to active duty.  Finally, in an 
October 2006 letter, Dr. Pannocchia noted the Veteran's 1991 
back injury and that he had undergone treatment since, 
including several surgeries, but reported that the Veteran's 
back injury had its onset in 1985 during service.  

Although the Veteran's private physicians have opined that 
his low back condition was caused by, or is related to, the 
1985 fall, they have not provided any rationale for why it is 
more likely that this was the cause of his injury, rather 
than his post-service 1991 fall.  Additionally, there is no 
indication that either Dr. DeBusk or Dr. Pannocchia reviewed 
the veteran's service treatment records regarding the 1985 
fall when rendering their opinions in order to determine the 
severity of this injury as opposed to any subsequent back 
injuries.  In light of the above, further development by way 
of a VA examination is required because the medical evidence 
of record does not contain sufficient information to address 
the required legal inquiry, namely, whether the Veteran's 
current low back condition was caused by, or is related to, 
any of his in-service injuries.  Thus, it is incumbent on the 
Board to remand this matter to supplement the record prior to 
adjudicating this claim.  See Wallin v. West, 11 Vet. App. 
509, 513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).  

Several references have been made in the Veteran's private 
treatment records to a June 1993 VA MRI and a November 1993 
laminectomy by Dr. Davis; however, to date, these records 
have not been associated with the claims file.   Reports from 
both the MRI and the laminectomy should be obtained on 
remand, as well as any recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for back pain from the Knoxville, 
Tennessee, VA treatment facility dated 
since August 2005, as well as June 1993 VA 
MRI report.

2.   Make arrangements to obtain the 
complete treatment records from the 
Veteran's private doctor, Dr. Davis, 
including a November 1993 laminectomy 
report.  

3.  Then afford the Veteran an appropriate 
VA examination.  The claims folder must be 
made available and reviewed by the 
examiner.  All necessary tests should be 
conducted.

If a low back condition is found to be 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that this condition had its 
onset during active service or is related 
to any in-service disease or injury.  In 
doing so, the examiner should consider and 
discuss the Veteran's in-service injuries 
and treatment for low back pain, including 
a 1985 fall, a 1989 motorcycle accident, 
and a 1989 car accident; a post-service 
back injury in 1991; the Veteran's lay 
statements regarding a continuity of 
symptomatology since 1985; and the three 
private medical opinions of record.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the appeal.  If 
the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


